Exhibit 10.7

 

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this "Second Amendment") is made as of May 29,
2013, by and between ARE-SAN FRANCISCO NO. 29, LLC, a Delaware limited liability
company ("Landlord"), and BIOCARDIA, INC., a Delaware corporation ("Tenant").

 

RECITALS

 

A.     Landlord and Tenant are parties to that certain Lease dated as of
September 29, 2008, as amended by that certain First Amendment to Lease dated as
of May 31, 2010 (the "First Amendment") (as amended, the "Lease"). Pursuant to
the Lease, Tenant leases certain premises consisting of approximately 13,718
rentable square feet of space ("Premises"), consisting of (i) the "Original
Premises" (as defined in the First Amendment) containing approximately 12,918
rentable square feet, and (ii) the "Office Premises" (as defined in the First
Amendment) containing approximately 800 rentable square feet, in a building
located at 125 Shoreway Drive, San Carlos, California ("Building"). The Premises
are more particularly described in the Lease. Capitalized terms used herein
without definition shall have the meanings defined for such terms in the Lease.

 

B.     The Base Term of the Lease with respect to the Original Premises is
scheduled to expire on December 31, 2013.

 

C.     The term of the Lease with respect to the Office Premises is currently on
a month-to-month basis.

 

D.     Landlord and Tenant desire, subject to the terms and conditions set forth
below, to (i) extend the Base Term of the Lease, and (ii) make the term of the
Lease with respect to the Office Premises concurrent with the Term of the Lease
with respect to the Original Premises.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.     Base Term. As of the date of this Second Amendment, the defined term
"Base Term" on page 1 of the Lease is hereby deleted and replaced with the
following:

 

"Base Term: Beginning on (i) the Commencement Date with respect to the Original
Premises (as defined in the First Amendment to Lease dated as of May 31, 2010
(the "First Amendment")), and (ii) the Office Premises Commencement Date (as
defined in the First Amendment) with respect to the Office Premises, and ending
with respect to the entire Premises on December 31, 2016."

 

 
 

--------------------------------------------------------------------------------

 

 

2.     Base Rent. Tenant shall continue to pay Base Rent as provided in the
Lease through December 31, 2013.     Notwithstanding anything to the contrary
contained in the Lease, commencing on January 1, 2014, Tenant shall commence
paying Base Rent with respect to the entire Premises pursuant to the following
schedule (and the provisions of Section 4(a) of the Lease shall not apply during
the period set forth in the following schedule):

 

Period

Base Rent Per RSF Per Month

1/1/14 - 1/31/14:

$0

2/1/14 - 12/31/14:

$1.70

1/1/15 - 12/31/15:

$1.75

1/1/16 - 12/31/16:

$1.80

 

3.      Extension Rights. Tenant's Extension Rights set forth in Section 40(a)
of the Lease shall continue to apply, with the Extension Term being the three
(3) year period immediately following December 31, 2016. The Market Rent
referred to in Section 40(a) of the Lease shall be determined with reference to
comparable research and development space located in San Carlos, California for
a comparable term, taking into account all relevant factors.

 

4.     Surrender Condition. Notwithstanding anything to the contrary contained
in the Lease, Tenant shall not be required to remove or restore any portion of
the Tenant Improvements or other Alterations existing in the Premises as of the
date of this Second Amendment at the expiration or earlier termination of the
Term nor shall Tenant have the right to remove any such Tenant Improvements or
other Alterations existing in the Premises as of the date of this Second
Amendment at any time.

 

5.     Tenant's Property. Exhibit F attached to the Lease is hereby deleted in
its entirety and replaced with the Exhibit F attached to this Second Amendment.

 

6.     Approvals. As of the date of this Second Amendment, Landlord represents
and warrants that it does not require the approval of the Holder of any Mortgage
(if any) in connection with this Second Amendment.

 

7.     Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, "Broker") in
connection with the transaction reflected in this Second Amendment and that no
Broker brought about this transaction, other than Kidder Mathews and Jones Lang
LaSalle. Landlord and Tenant each hereby agrees to indemnify and hold the other
harmless from and against any claims by any Broker claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

 

8.     Miscellaneous.

 

(a)     This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

 

 
-2- 

--------------------------------------------------------------------------------

 

 

(b)     This Second Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.

 

(c)     This Second Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. The signature page of any
counterpart may be detached therefrom without impairing the legal effect of the
signature(s) thereon provided such signature page is attached to any other
counterpart identical thereto except having additional signature pages executed
by other parties to this Second Amendment attached thereto.

 

(d)     Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.

 

 
-3- 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

 



 

TENANT:

 

        BIOCARDIA, INC.,
a Delaware corporation        

 

 

   

 

 

 

By:

/s/ Phil Pesta

 

 

 Its:

Vice President Operations

 

 

 

 

 

                          LANDLORD:                 ARE-SAN FRANCISCO NO. 29,
LLC,
a Delaware limited liability company                 By: ALEXANDRIA REAL ESTATE
      EQUITIES, L.P.,      

a Delaware limited partnership, 

managing member

                  By:

ARE-QRS CORP.,

a Maryland corporation,

general partner

                              By: /s/ Eric S. Johnson       Its: Vice President
        Real Estate Legal Affairs  



 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT F TO LEASE

 

TENANT'S PERSONAL PROPERTY

 

Three free-standing controlled environment rooms in dimensions of two at
18'x12', one at 12'x10'

 

Sharp First 40" bed vertical milling machine

 

Jet Bench Lathe model BD1325R

 

Air Compressor, Atlas Copco SF4

 

Pallet Racks in shipping/receiving area

 

Office furniture and cubicles

 

Air Compressor, Atlas Copco SF4 (second unit as a back-up)